Grant, J.
(after stating the facts). The theory of the counsel for the plaintiff upon the argument was that it was the duty of the defendant to surround this platform where the lever was with a fence so high and tight that a boy could not get through, under, or over it. The defendant and the other railroad companies have many employes at work in this yárd and around these slips. The purpose of the fence was to serve as a protection to them. For that purpose it was amply sufficient, and no accident had ever occurred before. If it be assumed that the boy was permitted to enter this yard, — of which there is no evidence, — still there is no negligence shown on the part of the defendant. It is not shown that an employé of the defendant saw the boy. It was not to be anticipated that the boy, even though he were frightened by the cry of “Look out!” would run to the west, and crawl under this fence, rather than step back a few steps, where he would have been entirely out of danger. It was incumbent upon the plaintiff to show facts from whibh a duty to protect this boy, under the circumstances, would arise. He failed to do so.
Aside from this question, it is apparent that the defendant had done all that the law required to keep strangers out of this dangerous place. It is said that men were frequently seen upon the docks, fishing. It does not ap*316pear, however, who these men were, or, if they were strangers having no right there, that the defendant had any knowledge of it. They might have been employés or longshoremen, who were permitted there to do work in loading and unloading vessels, and therefore had business in the yard. This is not the case of a turntable left unprotected and unguarded in a position where boys would naturally resort to it. The case is within the rule of Trudell v. Railway Co., ante, 73 (85 N. W. 250); Rabidon v. Railway Co., 115 Mich. 390 (73 N. W. 386, 39 L. R. A. 405); Chicago, etc., R. Co. v. Smith, 46 Mich. 504 (9 N. W. 830, 41 Am. Rep. 177); Hargreaves v. Deacon, 25 Mich. 1.
Judgment is affirmed.
The other Justices concurred.